Citation Nr: 0831204	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

What evaluation is warranted from August 29, 2002, for post-
traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  This decision granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned a 10 percent rating effective August 29, 2002.  In 
an October 2003 rating decision the rating was increased to 
50 percent, effective from August 29, 2002.

The Board remanded this case in May 2007 so that additional 
development of the evidence could be accomplished.  In a 
January 2008 rating decision the rating was increased to 70 
percent, effective from August 29, 2002.  The RO also granted 
entitlement to  a total disability evaluation based on 
individual unemployability due to service connected disorders 
effective March 22, 2004.  The Board observes that the 
appellant's only service connected disorder is his post 
traumatic stress disorder.

As the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.


FINDINGS OF FACT

1.  For the period from August 29, 2002, through October 11, 
2007, the veteran's PTSD was not manifested by symptoms which 
were reasonably shown to produce total occupational and near 
total social impairment.

2.  From October 12, 2007, symptoms of the veteran's PTSD are 
reasonably shown to produce total occupational and near total 
social impairment.

CONCLUSIONS OF LAW

1.  For the period from August 29, 2002, to October 11, 2007, 
the veteran did not meet the criteria for a rating in excess 
of 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 
(2007).

2.  Resolving reasonable doubt in the veteran's favor, since 
October 12, 2007, the veteran has met the criteria for a 100 
percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.130, Code 9411. 
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.    

Factual Background

The report of a January 2003 PTSD examination shows that PTSD 
was diagnosed, and that a global assessment of functioning 
(GAF) score of 45 was included.  Though the veteran was found 
to be grossly exaggerating his symptoms, he experienced 
nightmares, intrusive thoughts, numbing, avoiding, heightened 
arousal, disillusionment, and demoralization.  An Axis IV 
diagnosis of problems with primary support group, 
unemployment was also provided.  The veteran did, however, 
inform the examiner that he lost his job in August 2002 as a 
result of failing a drug test after using marijuana.  He did 
not claim that he lost his job due to his post traumatic 
stress disorder. 

A February 2003 VA psychiatric outpatient treatment note 
shows that the veteran was employed at Wal-Mart.  A July 2003 
VA social worker consult report also shows that the veteran 
was employed.  

The report of an August 2003 VA PTSD examination indicates 
that the veteran was employed, but that he felt his job was 
in jeopardy due to his impatience, quick temper, and 
performance problems secondary to fatigue and lack of ability 
concentrate.  The veteran reported that he was increasingly 
isolated, and lived a joyless lifestyle.  Post traumatic 
stress disorder  was diagnosed, and a global assessment of 
functioning score of 50 was provided.  

A computer generated document from Wal-Mart dated in January 
2004 shows that the veteran was employed.  He was later 
discharged from his Wal-Mart employment in March 2004.  The 
termination was deemed involuntary, due to misconduct on the 
part of the veteran.  Essentially, he did not report for 
work.  

A January 2005 private mental status evaluation prepared by 
Paul Leonard, M.D., shows that the veteran reported having 
been fired from Wal-Mart for fighting.  PTSD was diagnosed; a 
GAF score was not provided.  The examiner described the 
veteran as being moderately impaired in understanding complex 
instructions in a workplace setting, and moderately to 
substantially impaired in forming cooperative work 
relationships with co-workers, supervisors, and the public.  
He added that the veteran was substantially impaired in 
functioning reliably using sound judgment in a workplace 
setting.  

Of record is a March 2005 Social Security Administration 
Disability Determination and Transmittal document showing 
that the veteran was found to be disabled as of March 31, 
2003.  The primary diagnosis was anxiety related disorders, 
and the secondary diagnosis was osteoarthritis.

Of record is a VA PTSD examination report, dated October 12, 
2007.  Review of the report shows that the veteran's claims 
folder was reviewed.  The veteran denied requiring 
psychiatric hospital stays.  He reported symptoms of 
isolationism.  He complained of flashbacks and nightmares.  
He denied suicidal or homicidal thoughts.  The veteran 
reportedly had not worked in five years.  He added that he 
was fired from his last job at Wal-Mart for fighting.  It was 
noted that the veteran's wife had passed away the week before 
the examination was conducted.  

Examination showed his mood to be mildly to moderately 
dysphoric depending on the content of the conversation and 
his affect was congruent.  Speech was coherent.  Thought 
processes were logical and coherent.  He denied violent 
behavior.  The veteran did admit to a spotty work history, 
adding he had not worked in five years.  The examiner 
specifically commented that it appeared that the veteran's 
"PTSD was the primary mental disorder that seems [to render 
the veteran] unemployable."  A global assessment of 
functioning score of 45 was provided.  The examiner commented 
that this score was attributable to the veteran's reporting 
symptoms that were long term, chronic, and persistent and 
serious enough that they interfered with his social and 
occupational functioning.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD is evaluated pursuant to Diagnostic Code 
(Code) 9411.  See 38 C.F.R. § 4.130.  Under Code 9411, a 70 
percent rating is warranted if PTSD causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed.1994) (DSM-IV).

Analysis

After considering all of the evidence of record, including 
particularly the above-referenced January and August 2003, 
and October 2007 VA PTSD examination reports, and the January 
2005 private psychological report, the Board finds that the 
veteran's post traumatic stress disorder did not warrant a 
rating in excess of 70 percent at any time from August 29, 
2002, to October 11, 2007.  Notably, however, the Board finds 
that from October 12, 2007, the date of the VA examination, a 
100 percent rating is warranted.

In this regard, between August 29, 2002, and October 11, 
2007, the medical evidence of record fails to demonstrate 
that the criteria set out in 38 C.F.R. § 4.130 (Code 9411), 
and necessary for the assignment of a 100 percent rating had 
been met.  In particular these examinations revealed no 
evidence of a gross impairment in thought processes or 
communication, no evidence that the appellant had persistent 
delusions or hallucinations, no evidence that he participated 
in grossly inappropriate behavior, no evidence that he was in 
danger of hurting self or others, no evidence that he could 
not maintain minimal personal hygiene, and no evidence that 
post traumatic stress disorder rendered him so disoriented 
that he did not know the time or place, and could not recall 
the names of close relatives, his occupation, or own name.  
Thus, the only question remaining is when, if ever, did post 
traumatic stress disorder prevent the appellant from working. 

In this regard, the August 2003 VA post traumatic stress 
disorder  examination report shows that the veteran was 
employed at that time.  He is also shown to have been 
employed in January 2004.  While a global assessment of 
functioning score of 50 was provided as part of the August 
2003 VA examination, the evidence shows that the veteran, as 
noted, was not unemployed.  While Social Security found the 
veteran disabled as of March 2003, they granted benefits not 
because of post traumatic stress disorder but rather because 
of the appellant's anxiety disorder and his nonservice 
connected osteoarthritis.  Further, while in January 2005 a 
private medical examiner commented as to the relationship of 
the veteran's PTSD symptoms and his employability, the 
examiner did not find that post traumatic stress disorder  
caused the appellant to be unemployed.  These medical 
findings preponderate against finding total occupational and 
social impairment due to PTSD.

Under the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), GAF scores of from 41 to 
50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV.  While GAF 
scores of 45 and 50 were assigned by VA examiners in January 
and August 2003, respectively, the symptomatology reflected 
as part of those two examinations appear to be inconsistent 
with such findings.  For example, as noted, the veteran was 
employed in August 2003.  He claimed to be unemployed in 
January 2003, but attributed this to his failing a drug test, 
and not to post traumatic stress disorder.  

As stated, the Board finds that a rating of 100 percent from 
October 12, 2007, is warranted.  While none of the specific 
symptoms listed in the criteria for a 100 percent rating has 
been identified in this case, the Court has held that the 
specified factors listed for each incremental rating are 
examples, rather than requirements for the rating, and that 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment must be considered.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this 
light, on October 12, 2007, a VA psychiatrist, after 
examining the veteran, and reviewing the claims file, opined 
that the appellant's PTSD rendered the veteran unemployable.  

Hence, based on the October 12, 2007, opinion, and after 
resolving reasonable doubt in the veteran's favor, the Board 
concludes that as of that date PTSD precluded the appellant 
from working.  As such, a 100 percent rating is warranted for 
PTSD from October 12, 2007.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, except to the extent indicated, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 70 percent for PTSD from August 29, 
2002, to October 11, 2007, is denied.

From October 12, 2007, a 100 percent schedular rating is 
granted for PTSD, subject to the laws and regulations 
governing the payment of monetary awards.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


